Title: To John Adams from John Bondfield, 15 May 1789
From: Bondfield, John
To: Adams, John


          
            Sir
            Bordeaux 15 May 1789
          
          Permit me join in the United Voice of America.
          Accept my sincere Congratulation on the Nomination to the High Office Confer’d on you by the Choice of a free People An Honor superior to any in the Gift of Europe
          I hope in a few days to receive the Journals of the Opening and proceedings of Congress much more interesting than the Mock scheens of present Assembled States General of many of the European Powers
          Les Etats Generaux of France assembled the 4 Instant Open’d by a Speach from the Throne seconded by the State Officers, Les Tiers Etats have built Castles, nothing less than an entire change of Constitution and a Supression of Privaledges Exemptions and perrogatives, a system that its far from probable the other two Orders will uncondendedly give up
          I remain as when I had the Honor to see you at Bordeaux honor’d by the Gentlemen at Paris with their Correspondence and publick and private Commissiers & in my steddy attention to every thing in my power to serve the States. If in my Station my devoted Services

can at any time be to you Useful permit me to make my Respectful tenders,
          With due Respect I have the Honor to be / Sir / Your most Obedient / Humble Servant
          
            John Bondfield
          
        